COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-509-CR
  
 
JUAN 
ANTONIO POZAS                                                         APPELLANT
 
V.
 
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
THE 355TH DISTRICT COURT OF HOOD COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Withdraw Appeal” and the pro se 
appellant’s letter requesting we dismiss this appeal.  The motion and 
letter request comply with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
 
 
                                                                  PER 
CURIAM
 
PANEL D:   HOLMAN, 
GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 1, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.